COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-216-CR
 
GINA K. JACKSON                                                                       
APPELLANT
V.
THE STATE OF TEXAS                                                                   
STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
On May 2, 2003, Gina K. Jackson
pleaded guilty to burglary of a habitation and, pursuant to the plea bargain
agreement, was sentenced to two years' confinement. On that same day, the trial
court entered its certification of defendant's right to appeal in accordance
with rule 25.2(a)(2). See Tex. R. App. P. 25.2(a)(2). The certification
states that this "is a plea-bargain case, and the defendant has NO right of
appeal."
On May 23, 2003, appellant filed a
pro se notice of appeal. On June 10, we notified appellant that the
certification indicating she had no right to appeal had been filed in this court
and that this appeal would be dismissed unless appellant or any party desiring
to continue the appeal filed a response showing grounds for continuing the
appeal. See Tex. R. App. P. 25.2(d), 44.3. Appellant's appointed
counsel responded, stating that he could offer no reason to continue the appeal.
Rule 25.2(a)(2) limits the right to
appeal in a plea bargain case to those matters that were raised by written
motion filed and ruled on before trial or after getting the trial court's
permission to appeal. See Tex. R. App. P. 25.2(a)(2)(A)-(B). According
to the trial court's certification, neither of these circumstances apply because
it states that there is no right of appeal.
Because appellant had no right to
appeal, we dismiss this appeal for want of jurisdiction. See Tex. R.
App. P. 42.3(a), 43.2(f).
 
                                                                      
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.;
and WALKER, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 7, 2003

1. See Tex. R. App. P. 47.4.